McCLELLAN, J.
The appellant was adjudged guilty of murder in the first degree and sentenced to suffer death. Chalmers Coats was the person slain. It appears, without dispute, from the evidence, that the fatal wound was inflicted by Ben Jackson, the father of appellant, and that the weapon used was a shotgun. It *77was not pretended that the appellant actually participated in the homicide. The sole predicate for his guilt is sought, in the evidence, to be ascribed to appellant’s preconcert with Ben Jackson, who actually fired the fatal shot, or to an aiding or abetting of Ben Jackson by appellant upon the occásion of the homicide.
The entire evidence, Avhich the bill of exceptions recites it contains, has been carefully examined and considered by the full bench. After such- consideration, the opinion prevails that there was no evidence, upon Avhich to rest a finding of guilt nor that would justify a reasonable inference of guilt, and, in consequence, that the affirmative charge, requested for defendant, was erroneously refused. — Turner v. State, 97 Ala. 57, 12 South. 54; Jones v. State, 174 Ala. 53, 57 South. 31; McAnally v. State, 74 Ala. 9.
Beversed and remanded.
All the Justices concur.